Citation Nr: 0418654	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  99-06 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a chronic acquired 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from January 1965 to January 
1968, which included a tour of duty in the Republic of 
Vietnam from January 1966 to January 1967.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Indianapolis, Indiana Regional Office (RO).  

The RO found that new and material evidence had not been 
submitted to reopen a claim of service connection for a 
bilateral knee disorder.  

In January 2000 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

Following appellate review in May 2001, the Board reopened 
the claim and remanded the issue of entitlement to service 
connection for a bilateral knee disorder to the RO for 
additional development of the evidence.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1. A chronic acquired disorder of either knee was not shown 
in active service or for some years thereafter.

2.  Osteoarthritis of either knee was not shown disabling to 
a compensable degree during the first post service year.

3.  The probative and competent medical evidence of record 
establishes that a chronic acquire disorder of either knee 
has not been linked to active service on any basis.


CONCLUSION OF LAW

A chronic acquired bilateral knee disorder was not incurred 
in or aggravated by active service; nor may service 
connection be presumed for osteoarthritis.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§  3.159, 3.303, 3.307, 3.309 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for 
evidence of any abnormality of either knee.  His record of 
service shows that his military occupational specialty was in 
basic field artillery.  His decorations include a Vietnam 
Service Medal with two Bronze Service Stars, and a Republic 
of Vietnam Campaign Medal with Device 1960.  There are no 
decorations denoting combat action.

Private hospital records dated in January 1970 show that the 
veteran was admitted for an arthrotomy of the left knee for a 
torn medial meniscus.  He provided a history of twisting his 
knee and falling about a week and a half prior to admission 
to the hospital.

VA outpatient treatment records dated in February 1997 show 
that the veteran fell and twisted his right knee.  He was 
diagnosed with right knee pain.

A March 1997 VA x-ray report indicates evidence of 
degenerative changes of both knees, diagnosed as severe 
osteoarthritis, right side greater than left side.

In a January 1998 statement, the veteran alleged that he 
injured his knees while firing large artillery guns during 
combat in Vietnam. 


In an April 1998 VA examination report a VA examiner 
concluded that the veteran's bilateral knee arthritis was 
related to the prior bilateral meniscal repair in 1970.  The 
examiner also noted that the veteran did not have any injury 
in service and that the pain in the knees started a year 
after his separation from service.

The veteran testified at a January 2000 hearing before an RO 
hearing officer that he injured his knees during his service 
in Vietnam.  Specifically, he stated that he twisted his 
knees while moving artillery under combat conditions.  

Three statements dated from January to March 2000 were 
received from the veteran's friends.  They all indicated that 
he returned from active duty in 1968 complaining of a knee 
disorder, knee problems, or of knee pain.

Following a determination that new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for a bilateral knee disorder in connection with 
appellate review in May 2001, the Board remanded the issue of 
entitlement to service connection for bilateral knee disorder 
on a de novo basis to the RO for further development.  

In particular, the RO was requested to schedule a VA 
orthopedic examination in which the examiner was to 
specifically state whether it was at least as likely as not 
that any current knee disorder was due to military service, 
to include the physical demands of the veteran's principal 
military duty of cannoneer.   

In a July 2001 statement, the veteran stated that he reported 
his knee injury in service to a medic, but did not seek 
medical care until he was discharged from service.

VA outpatient treatment records dated from March 1998 to 
September 2002 reveal complaints of bilateral knee arthritis.

The veteran underwent a VA orthopedic examination in December 
2002 which concluded in a diagnosis of bilateral knee 
osteoarthritis.  

The examiner noted that the veteran had undergone an 
arthrotomy of the left knee in 1970 at a private hospital 
with a history of twisting his knee a week and a half prior 
to the hospital admittance.  Given this finding, the examiner 
felt that the veteran's bilateral knee osteoarthritis was not 
related to his military service.  The examiner concluded that 
it was at least as likely as not that the current condition 
of osteoarthritis is related to the veteran's previous open 
medial meniscectomies, however, the injury of the left and 
right knee had occurred after his military service.

A December 2002 VA x-ray report revealed tricompartment 
degenerative joint disease of both knees.

In March 2003, the Board ordered further development of the 
case.  The Board requested additional medical etiology 
opinions from the same VA examiner who previously conducted 
the above discussed December 2002 VA compensation examination 
of the knees.

A VA opinion was obtained in May 2003 from the same VA 
examiner who conducted the December 2002 VA examination.  The 
examiner once again noted that a 1970 hospital report 
indicated that the veteran had injured his knee 1 1/2 weeks 
prior to an open medial meniscectomy on his left knee.  Prior 
to this, there was no mention of an inability to straighten 
the knee or any findings of locking.  The examiner took note 
of the veteran's claim that he injured his knees while 
pushing heavy artillery during military service.  

The examiner emphasized that symptomatology related to 
meniscal tears is typically persistent locking and/or 
catching and are often caused by twisting injuries.  Simple 
pushing of heavy artillery without symptomatology consistent 
with locking or catching did not lead the examiner to believe 
that meniscal pathology was present.  The examiner concluded 
that the most likely etiology of the currently diagnosed 
bilateral knee disabilities is directly secondary to the open 
medial meniscectomies performed in the 1970's.  Without a 
specific history of twisting and/or complaints of locking, 
catching and intermittent swelling, the examiner felt it 
would be a difficult correlation to make between exertional 
pushing of artillery and frank meniscal tears.  


The examiner further recorded that it would also be 
impossible to make that correlation 30 years prior.  With 
respect to the veteran's right knee osteoarthritis, the 
examiner felt that it was a direct result from the open 
medial meniscectomy that he had performed on this side as 
well.  The meniscectomy on the right knee was performed after 
the left knee medial meniscectomy was performed.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for presumptive diseases 
such as osteoarthritis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003)



Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).   A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary base for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2003).

Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
Board decision dated in May 2001, supplemental statements of 
the case (SSOC) dated in December 2002 and December 2003, and 
a letter regarding the VCAA in June 2001, the veteran was 
provided with the applicable law and regulations and given 
adequate notice as to the evidence needed to substantiate his 
claim and the evidence not of record that is necessary.  

In addition, the VCAA notification letter fully explained the 
notice and duty to assist provisions of the VCAA, including 
the respective responsibilities of the parties to secure 
evidence, and asked the veteran to submit or authorize VA to 
obtain outstanding evidence and documentation relevant to the 
appeal.  

Thus, the Board is satisfied that the RO has provided all 
notice as required by the VCAA, including asking him to 
submit everything he has which is pertinent to the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has 
taken all appropriate action to develop the veteran's claim, 
including obtaining VA and private treatment records.  The 
Board also notes that in this case the veteran was provided 
notice of the VCAA prior to the initial unfavorable RO 
decisions.

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  


In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  The various notices discussed above in essence 
invited the veteran to submit any evidence he had regarding 
the matter at issue.  Also, the Board notes that the veteran 
was examined by VA and a competent medical opinion addressing 
the etiology of the disability at issue was obtained.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Service Connection

The competent (clinical) evidence in this case shows that the 
veteran does have a current bilateral knee disorder diagnosed 
as osteoarthritis, a disorder not shown in service or for 
years thereafter, muchless disabling to a compensable degree 
during the first post service year.  

However, the evidence is against the claim for service 
connection.  The VA examiner in December 2002 and in May 2003 
concluded that the bilateral knee disorder was not related to 
service or any incident thereof.  This opinion was based on a 
review of the veteran's entire claims folder.  The Board 
acknowledges the statements by the veteran and his friends 
that his bilateral knee disorder is related to service.  The 
veteran and his friends, however, are laypersons untrained in 
the field of medicine and are not competent to offer an 
opinion which requires specialized medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran has alleged that he injured his knees while 
moving heavy artillery during combat service.  In Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court 
of Appeals for the Federal Circuit held that under 38 
U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  The Board will 
concede that the appellant moved heavy artillery during 
service, and this would certainly be consistent with the 
circumstances of his military duties.  

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  

A veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events. See Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. 
West, 13 Vet. App. 9, 17-19 (1999).  In this case, competent 
medical nexus evidence relating the veteran's current 
bilateral knee disorder to a service event is lacking.  In 
contrast, the VA examiner emphasized that it would be a 
difficult correlation to make between exertional pushing of 
artillery as alleged by the veteran and the post-service 
meniscal tears requiring surgery.  The examiner stated that 
such tears are often caused by twisting injuries and in this 
case was consistent with the veteran's post-service twisting 
injury of the knee.  Accordingly, the medical evidence does 
not support the veteran's contention that his current 
bilateral knee disorder is related to pushing heavy artillery 
during combat.  

Finally, because the preponderance of the evidence is against 
the claim for service connection for a bilateral knee 
disorder, the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a chronic acquired 
bilateral knee disorder is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



